Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-7, 9-13 and 15-18 are pending. 
Claims 1, 3-7, 9-13 and 15-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, the primary reason for allowance is the inclusion of “determining that additional processing and storage resources beyond available resources within the geographic region to which the data is confined are needed to process the data for the request within that geographic region; automatically provisioning the additional processing and storage resources within the geographic region to which the data is confined” in conjunction with the rest of the limitations of the claim.
As per independent claims 7 and 13 the primary reason for allowance is the inclusion of “determine that additional processing and storage resources beyond available resources within the geographic region to which the data is confined are needed to process the data for the request within that geographic region; automatically provision the additional processing and storage resources within the geographic region to which the data is confined;” in conjunction with the rest of the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196